Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-3, 6-7, 9, are pending in the current application.
2.	This application is a 371 of PCT/JP2018/011333 03/22/2018 and claims priority to JAPAN 2017-065907 03/29/2017 and JAPAN 2017-065899 03/29/2017.
Response to amendments and arguments
3.	The rejections of canceled claims are withdrawn.  
The rejection of claims 1, 6-7, 9, under 35 U.S.C. 103 as obvious over Zaima US 6,927,306 in view of Anderson is maintained.  Applicant's arguments filed June 24, 2021 have been fully considered but they are not persuasive.
According to the arguments, claim 1 has been amended to specify that the “the feeding time is 30-300 minutes and the feeding rat is constant.”  As discussed in the rejection there are number of reasons to conduct the reaction in a continuous manner, with a controlled addition of reagents.  MPEP 2144 clearly supports a prima facie case of obviousness for a continuous addition:  “E. Making Continuous In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).” Anderson says that “Gradual or portion-wise additions are easy operations and can dramatically raise the yield of a process.”   See MPEP 2144.01 II. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Unexpected Results
Applicants’ representative has argued that a “surprising beneficial effect” is demonstrated,  pointing to “excellent dehydration rate of higher than 99.9% was obtained in the example”, referring to example 4 in table 2.  The conditions of Example 4 are shown here:
First, 49.5 g of acetic anhydride and 63.1 g of acetic acid were charged into a 500 mL four-neck glass flask equipped with a thermocouple, a Dimroth  condenser, and a stirrer, the temperature was raised to 100oC., and  after the solution temperature reached 100oC, the feeding of a separately prepared slurry was started.  The time when the feeding of the slurry was started was regarded as the reaction start time, and the slurry was continuously fed over 133 minutes at a constant rate.  After the feeding of the  slurry was terminated, heating and stirring were continued for 30 minutes.  After the feeding of the slurry was terminated, the feeding of nitrogen gas (100 mL/min) was started.  Heating was stopped 30 minutes later, and the mixture was cooled by air while continuing stirring.  Three hours after heating was stopped, solid-liquid separation was carried out by suction filtration, and the solids were rinsed with 13.1 g of acetic anhydride and then dried to measure the dehydration rate. 
The slurry was prepared by the following method.  Specifically, 47.5 g of 1,2,4,5-cyclohexanetetracarboxylic acid obtained in Preparation Example 1, 7.8 g of acetic anhydride, and 103.0 g of acetic acid were charged into a recovery flask and stirred at room temperature to form a slurry.


In this embodiment a slurry of 47.5 g of 1,2,4,5-cyclohexanetetracarboxylic acid in 7.8 g of acetic anhydride and 103.0 g of acetic acid was added to a preheated solution of 49.5 g of acetic anhydride and 63.1 g of acetic acid at 100oC.  The feed rate of the slurry was “133 minutes at a constant rate”.  Even if the results were taken as unexpected which is in doubt since Anderson says,   “Gradual or portion-wise additions are easy operations and can dramatically raise the yield of a process”, there is no nexus between this result and the claimed process.   Evidence of 
The rejection of claims 2-3 under 35 U.S.C. 103 as being unpatentable over Zaima US 6,927,306 as applied to claims 1, 4-11 above, and further in view of Hixson, A. W.; Crowell, J. H. Industrial and Engineering Chemistry (1931), 23, 923-31 is maintained but has been modified with a reference to Anderson. Applicant's arguments filed June 24, 2021 have been fully considered but they are not persuasive.   According to the argument on page 7 ¶ 1 “the dehydration rate improving effect is significant when the average particle size of the starting material... is less than 20m”.  According to the arguments this effect is found in “(Specification at [0014], [0033]-[0036]).”  Paragraph [0014] just states that the reaction rate improves when the particles are smaller. Paragraphs [0033] – [0036] state that “an average particle size of 6.9uM” was used, but no evidence is given of any performance of this particle size compared to any other. Assuming there were actually some differences in selectivity and it was an improvement, the burden is on the 
Crucially the alleged improvement of “the dehydration rate improving effect” is the expected result discussed in the rejection as the motivation for using smaller particles. The size of the particles fed into a reaction are known to be results effective.  The smaller particles would facilitate dissolution and consequently reaction with the anhydride in the liquid phase speeding up reaction rate and expediting product formation.   Controlling particle size would also enhance the ability to introduce the slurry into bulk reactors and improve handling in the process chemistry.
The rejection of claims 1-3, 6-7, 9 on the ground of nonstatutory double patenting as being unpatentable over claims 13-18, 21-22 of U.S. Patent No. 6,927,306 further in view of Hixson, A. W.; Crowell, J. H. Industrial and Engineering Chemistry (1931), 23, 923-31 as applied to claims 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 6-7, 9, is/are rejected under 35 U.S.C. 103 as obvious over Zaima US 6,927,306 in view of Anderson Chapter 9 “Optimizing Processes by Minimizing Impurities”   in Practical Process Research and Development 2012 pages 237-258. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Zaima teaches the synthesis of the instant claims at column 8 lines 38-62 to column 9 lines 57, which discusses making the anhydride of hydrogenated pyromellitic acid, which is 1,2,4,5-cyclohexanetetracarboxylic dianhydride  (column 8 line 20),
In the process of the present invention, the hydrogenated aromatic polycarboxylic acid described above is subjected to dehydration reaction with  acetic anydride of 0.64 to 5.7 times mole based on a carboxyl group of the hydrogenated aromatic polycarboxylic acid described above to thereby produce the hydrogenated aromatic polycarboxylic anhydride.  In this case, a grade which is available in the market can be used for acetic anhydride as it is.  If an amount of acetic 
 
The reaction temperature for advantageously carrying out the dehydration reaction is preferably 80 to 150 o C. A suspension of the hydrogenated aromatic polycarboxylic acid and acetic anhydride may be only heated or acetic anhydride may be refluxed by heating.  In the dehydration reaction, a slurry of the hydrogenated aromatic polycarboxylic acid suspended in acetic anhydride is heated while stirring, and when the dehydration temperature is reached, the state thereof is maintained for 1 to 60 minutes, whereby the dehydration reaction is completed. 
 
This dehydration reaction is preferably carried out in inert gas atmosphere such as nitrogen gas. 
 
In the present invention, glacial acetic acid is more preferably used as a solvent.  An amount of glacial acetic acid used is preferably 0.5 to 10.0 times (weight ratio) as much as acetic anhydride.  When a use amount of glacial acetic acid is increased, the dehydration reaction is carried out in a slurry state because of a small solubility of the hydrogenated aromatic polycarboxylic anhydride in glacial acetic acid.  In this case, however, the dehydration reaction is completed as well, and therefore it does not matter..... After the dehydration reaction, the reaction liquid is cooled down to a room temperature to precipitate the crystal of the acid anhydride, and this is subjected to solid-liquid separation, whereby the hydrogenated aromatic polycarboxylic anhydride is obtained.  When a mixed solvent of acetic anhydride and acetic acid is used, a precipitated amount of the crystal grows large, and therefore it is advantageous in terms of the process......For example, capable of being given as the representative example is a method in which used as the hydrogenated aromatic polycarboxylic acid of the raw material is 1,2,4,5-cyclohexanetetracarboxylic acid obtained by hydrogenating pyromellitic acid and in which this is subjected to cyclodehydration to obtain 1,2,4,5-cyclohexanetetracarboxylic dianhydride.

A number reaction examples are given at Example 32 on column 18, and Examples 33 ,34 and 35 on column 19. According to the description at column 5  line 63-66 “In the production process of the present invention, a reaction mode includes two modes of a batch system (including a semi-continuous system) and a  continuous flow system.” As can be seen, by the highlighted sections the limitations of the dependent claim 9, with regard to molar proportions are met. In the description above the 0.64 to 5.7 times mole is “based upon a carboxyl group”.  Looking at the examples 0.76 mols of the acid were used varying the amount of anhydride from 7.8 mols (Examples 32, 33 and 35), 3 mols (Example 34) and 20 mols (Comparative Example 5), giving ratios of 1:10,  1:4 and 1:26, all of which fall within the claimed range. Using this same ratio, i.e. or acetic anhydride may be refluxed by heating.”

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

There are only two ways material can be added to a flask, either continuously or stepwise.  In Example 32, “A flask of 3 liters equipped with a Dimroth condenser and a stirrer was charged with 200 g of 1,2,4,5-cyclohexanetetracarboxylic acid obtained in the same manner as in Example 1 and 800 g (2.5 times mole based on a carboxyl  group) of acetic anhydride”. In the Example 32 
Inherent anticipation could have been met, however this is not necessary since a continuous processes confers certain advantages. Anderson in Practical Process Research and Development Chapter 9 pages 237-258,  states  “Optimal addition sequence can be very important to the success of processes. Rao has devoted one chapter to addition sequences [16]. Gradual or portion-wise additions are easy operations and can dramatically raise the yield of a process.”   Controlled addition enables reactions to be carried out at more concentrated levels since heat is removed more efficiently, which can also affect the selectivity of such processes.  The artisan is capable of optimizing the rate of addition and determining the optimal time for the reaction to achieve the highest yield possible.  This is part of the basic work of a chemist.  
MPEP 2144:  “E. Making Continuous In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaima US 6,927,306 in view of Anderson Chapter 9 “Optimizing Processes by Minimizing Impurities”   in Practical Process Research and Development 2012 pages 237-258 as applied to claims 1, 6-7, 9, above, and further in view of Hixson, A. W.; Crowell, J. H. Industrial and Engineering Chemistry (1931), 23, 923-31.  Claims 2 and 3 recite “average particle size of the 1,2,4,5,-cyclohexanetetracarboxylic acid is less than” either 20 or 7 m respectively.  The prior art is silent as to the size of the particles used in the reaction and it is reasonable to argue that the particle size is an inherent feature of the prior art, however that is not necessary since controlling particle size has advantages.  As discussed in Hixson on page 926:
Specific Factors Affecting Rate of Dissolution and Distribution in Soluble Solid-Liquid System
Factors Concerning Solid—The rate at which a given mass of a solid dissolves in a liquid depends on the following factors, other things being equal:

(a) The specific surface of the particles of the solid or their average surface per unit of weight.
(b) The uniformity of distribution in size throughout the particles.
(c) The shape characteristics of the particles, which determine the specific surface in that as they approach those of a sphere the specific surface approaches a minimum. Therefore, for fast rates, the particles should be as angular, sharp, and jagged as possible.

(e) The diffusion coefficient of the solid for the given liquid. Other things being equal, the rates of solution of two different solids in the same liquid should vary directly as their diffusion coefficients.
(f) Such influencing factors as incipient fractures, dust, gas films, agglomerates, density currents, and convection streams (53). When a material has been crushed or shattered by a blow the presence of cracks and incipient fractures is generally quite apparent and interferes with the use of this method as a means of the determination of the relative surfaces of powders.

Hixson discusses the Noyes-Whitney Law from 1897:
The rate of concentration change (here equal to the rate of dissolution) is at any instant directly proportional to the difference between the concentration of a saturated solution, C8, and the concentration, c, existing in the solution at this instant, or mathematically,

            dc/dt = k(C8 - c), or kt = ln(C8 –C0) - ln(C8 —c)

[Brunner and Tolloczsko] a few years later in 1900 “showed that the value of the constant k depended on the surface exposed, the rate of stirring (or water velocity across the surface), temperature, structure of the surface, and the arrangement of the apparatus (6)”  As such, the size of the particles fed into a reaction are known to be results effective.  The smaller particles would facilitate dissolution and consequently reaction with the anhydride in the liquid phase speeding up reaction rate and expediting product formation.   Controlling particle size would also enhance the ability to introduce the slurry into bulk reactors and improve handling in the process chemistry.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.	Claims 1-3, 6-7, 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18, 21-22 of U.S. Patent No. 6,927,306 in view of Anderson Chapter 9 “Optimizing Processes by Minimizing Impurities”  in Practical Process Research and . Although the claims at issue are not identical, they are not patentably distinct from each other because the process of the patent claims is the process discussed above in the 102 and 103 rejections.  As discussed above, the ‘306 patent envisioned both a continuous and a batch process as covered by the patent claims. As per MPEP 2144:  “E. Making Continuous In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).”  The addition of smaller particles, claims 2-3, is obviousness type double patenting as discussed above in the 103 rejection.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625